Keefe, Judge:
This is a reappraisement of linoleum imported from England. It was invoiced at Is. 7%d. per square yard, less 3 per centum cash discount, packing, freight, insurance, and carriage included. The merchandise was entered at the same prices, less the c. i. f. charges, plus 10 per centum to make market value. The appraiser made his return on the basis of the foreign value at 2s. Sfíd. per square yard, less 10 per centum less 4/ per centum, packed.
The documentary evidence introduced at the trial by the plaintiff included the price list prevailing at the time of the exportation of the linoleum. This price list, together with the report of the Treasury attaché, admitted in evidence on behalf of the Government, fully establishes that the appraised value correctly represents the price at the time of exportation to the United States, at which such or similar merchandise was freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantitites and in the ordinary course of trade, packed ready for shipment to the United States.
Judgment will therefore be entered in favor of the Government sustaining the value found by the appraiser as the value of the merchandise.